Citation Nr: 0126871	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  00-24 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
blindness, left eye due to traumatic enucleation, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for service-connected 
ectropion, left eye, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision by the VA regional office (RO) 
in Los Angeles, California, which denied claims of 
entitlement to increased ratings for service-connected 
blindness, left eye due to traumatic enucleation, currently 
evaluated as 40 percent disabling, and service-connected 
ectropion, left eye, currently evaluated as 10 percent 
disabling.

In July 2001, a hearing was held at the Los Angeles, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991). 


REMAND

The veteran is service-connected for blindness, left eye due 
to traumatic enucleation, and ectropion, left eye.  A review 
of the veteran's written and oral testimony shows that he 
argues that his right eye has a number of disorders which 
severely impair him, to include glaucoma, blurred vision, and 
excruciating pain about three times per week.  He argues that 
his right eye conditions are so severe that they render him 
unable to drive.  He states that he must use eyedrops in the 
right eye hourly and take other medications daily, that he 
cannot move the right eye, and that he must tape his right 
eyelid shut at night and open during the day.  He further 
states that he cannot undergo surgery on his right eye 
because, as he is blind in his left eye, total blindness may 
result and the risk is too great.  A July 2000 medical 
examination report from Henry E. Ullman, M.D., indicates that 
the veteran has 20/60 corrected vision in the right eye, as 
well as right eye glaucoma, blepharitis, ptosis and exposure 
keratitis.  In addition, there was an almost complete loss of 
movement in all the extraocular muscles of the right eye 
(ophthalmoplegia).  Dr. Ullman stated, "I would consider the 
veteran to be severely visually handicapped due to his 
monocular status and the various problems he has with his 
right eye, namely glaucoma, ophthalmoplegia, ptosis and 
exposure keratitis."

In this case, Dr. Ullman has stated that the veteran is 
severely visually handicapped due to his monocular status, 
and the Board finds that the evidence shows that there is an 
issue as to whether the veteran's disability is severe enough 
in nature to qualify for an extra-schedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  The 
governing norm is whether a given service-connected 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  Id.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents of testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  On remand, the RO should determine 
whether referral for an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.

Finally, the veteran has raised a claim of entitlement to an 
increased rating for service-connected ectropion, left eye, 
currently evaluated as 10 percent disabling.  The Court has 
long held that if a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and the VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In this case, as 
previously discussed, the veteran has raised a claim for an 
increased rating for service-connected blindness, left eye 
due to traumatic enucleation, which the Board has remanded 
for consideration of an extraschedular evaluation.  
Accordingly, as both these claims involve the left eye, the 
Board finds that these claims are inextricably intertwined, 
and that this claim cannot be fairly adjudicated prior to the 
RO's development of the evidence as set forth in this remand.  

Therefore, this case should be REMANDED to the RO for the 
following actions:

1.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.

2.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular rating 
for blindness, left eye due to traumatic 
enucleation, pursuant to 38  C.F.R. 
§ 3.321(b)(1) are met.  If such criteria 
are met, the case should be referred to 
the Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  If the 
determination remains unfavorable to the 
veteran, he should be furnished with a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




